Citation Nr: 0937269	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  00-22 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel

INTRODUCTION

The Veteran served on active military duty from September 
1947 to October 1951. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs Regional Office (RO) in 
Pittsburgh, Pennsylvania. 

In September 2002, the Veteran testified before the 
undersigned Veterans Law Judge at the Central Office in 
Washington, D.C.; a copy of the transcript has been 
associated with the record.

In August 2003, August 2006 and April 2008, Board remanded 
this case to the agency of original jurisdiction for further 
evidentiary development.  As the required development has 
been completed, it is again before the Board for further 
appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not currently suffer from a loss or 
permanent loss of use of one or both feet, as due to a 
service-connected disabilility; nor does he suffer from a 
loss or permanent loss of use of one or both hands, or 
permanent impairment of vision of both eyes to the required 
specified degree, that is, central visual acuity of 20/200 or 
less in the better eye, with corrective glasses, or central 
visual acuity of more than 20/200, if there is a field defect 
in which the peripheral field has contracted to such an 
extent that the widest diameter of visual field subtends an 
angular distance no greater than 20 degrees in the better 
eye; nor does he currently exhibit ankylosis of one or both 
knees or one or both hips. 


CONCLUSION OF LAW

The criteria for establishing eligibility for financial 
assistance in acquiring an automobile and adaptive equipment 
have not been met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 
2002); 38 C.F.R. § 3.808 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter sent to the 
appellant in April 2008 that fully addressed all four notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's 
and VA's respective duties for obtaining evidence.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a July 2009 supplemental statement of the case issued 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
appellant was afforded a CO hearing before the undersigned 
Veterans Law Judge.  Significantly, neither the appellant nor 
his or her representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

A certificate of eligibility for assistance in the purchase 
of one automobile or other conveyance is provided any 
eligible Veteran or service member whose service-connected 
disability includes one of the following: (1) loss or 
permanent loss of use of one or both feet; or (2) loss or 
permanent loss of use of one or both hands: or (3) permanent 
impairment of the vision of both eyes to the required 
specified degree, that is, central visual acuity of 20/200 or 
less in the better eye, with corrective glasses, or central 
visual acuity of more than 20/200, if there is a field defect 
in which the peripheral field has contracted to such an 
extent that the widest diameter of visual field subtends an 
angular distance no greater than 20 degrees in the better 
eye; (4) for adaptive equipment eligibility only, ankylosis 
of one or both knees or one or both hips, with the term 
adaptive equipment meaning generally that equipment which 
must be part of or added to a conveyance manufactured for 
sale to the general public in order to make it safe for use 
by the claimant and to assist him or her in meeting the 
applicable standards of licensure of the proper licensing 
authority.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808. 

Entitlement to these benefits is based upon a finding that 
the disability which causes the loss of use is service-
connected.  "Loss of use" of an extremity, as defined at 
38 C.F.R. §§  3.350(a)(2) and 4.63, is where "no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of the election 
below the elbow or knee, with use of a suitable prosthetic 
appliance."  The determination of loss of use will be made 
on the basis of the actual remaining function, whether the 
acts of grasping, manipulation, etc, in the case of the hand, 
or balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. §§ 3.350(a)(2) and 4.63 (2008).  
Examples offered at 38 C.F.R. § 3.350(a)(2) for loss of use 
of a foot include extremely unfavorable ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of three and 
one half inches or more.

In the present case, service connection has been granted for 
residuals of a gunshot wound to the left leg (Muscle Group 
XI) with myositis of the left thigh and left medial 
meniscectomy at a 30 percent disability rating, residuals of 
frostbite of the right foot at a 30 percent disability 
rating, residuals of frostbite of the left foot at a 30 
percent disability rating, venous insufficiency of the left 
leg and thigh at a 20 percent disability rating, status post 
surgical repair epigastric hernia at a noncompensable 
disability rating and residual scars of recurrent hematoma of 
the right buttock, status post surgical intervention at a 
noncompensable disability rating.  In addition, the Veteran 
has been in receipt of a total disability rating based on 
individual unemployability due to service-connected 
disability since November 1998.

There is no evidence to support, and the Veteran has not 
contended, that he suffers loss or permanent loss of use of 
one or both hands, permanent impairment of the vision of both 
eyes to the required specified degree or ankylosis of one or 
both knees or one or both hips.  At his hearing, the Veteran 
indicated that he no longer has functional use of his lower 
extremities.  
 
A May 2000 VA medical record shows that the Veteran was found 
to have significant arthritis in his left knee which limited 
his ability to perform activities of daily living.  In 
December 2000, a VA examiner noted that the Veteran was only 
able to walk with great difficulty due to the pain in his 
left knee which radiated down to his ankle.  He was diagnosed 
with degenerative joint disease of the left knee, chronic 
sprain of the left knee and chronic sprain of the right knee.  
In August 2001 the Veteran was diagnosed with degenerative 
joint disease of both knees.  It was noted that he was having 
difficulty ambulating, and that he would need a wheelchair.  
A November 2001 VA medical record shows that the Veteran was 
diagnosed with severe bilateral knee degenerative joint 
disease, which required surgery, particularly on the left.  
However, due to his comorbidities, which included significant 
pulmonary disease, a history of phlebitis, pulmonary embolism 
and an allergy to coumadin, surgery was not an option.  He 
was thus relegated to a wheelchair.  The examiner noted that 
the Veteran had received the full spectrum on nonoperative 
therapy and that the Veteran should only return to the clinic 
on an as needed basis, since there was not a "whole lot else 
for [them] to do."  

A January 2002 VA housebound/aid and attendance examination 
report shows that the examiner concluded that the Veteran's 
activity was very limited due to his dyspnea and bilateral 
knee pain, which was secondary to degenerative joint disease.  
The examiner noted that a wheelchair was required for his 
locomotion. 

November 2002 and January 2003 VA medical records indicate 
that the Veteran was wheelchair-bound as a result of severe 
degenerative joint disease of both of his knees and severe 
chronic bilateral knee pain.  The January 2003 examiner 
opined that the Veteran's lower extremity pains were due in 
part to degenerative joint disease of his hips as well as his 
diabetic neuropathy.

A March 2003 VA housebound/aid and attendance examination 
report reflects that, while assessing Veteran's lower 
extremities, the examiner noted that the Veteran was 
essentially wheelchair bound and could not walk more than two 
to three feet.  

In this case, it does appear that the Veteran has essentially 
lost use of his lower extremities.  As noted above, examples 
offered at 38 C.F.R. § 3.350(a)(2) for loss of use of a foot 
include extremely unfavorable ankylosis of the knee and 
complete ankylosis of two major joints of an extremity.  
While there is no evidence of ankylosis, the evidence does 
reflect that the examiners have consistently opined that the 
Veteran is wheelchair-bound as a result of severe 
degenerative joint disease of both of his knees and severe 
chronic bilateral knee pain, and that he can only walk two to 
three feet due to the disabilities in his lower extremities.  
The Board finds that this meets the criteria for loss of use 
of his feet, since his actual remaining function shows loss 
of balance and propulsion in his lower extremities.  38 
C.F.R. §§ 3.350(a)(2) and 4.63.  The remaining question, 
therefore, is whether this loss of use of his lower 
extremities is due to service-connected disabilities.  The 
Board finds that the evidence fails to show that this is the 
case.  The examiners have all indicated that the Veteran's 
loss of use has been related to his degenerative joint 
disease of both of his knees, for which the Veteran is not 
service-connected.  As such, the evidence of record does not 
demonstrate that the Veteran has permanent and total service-
connected disability resulting in the loss, or loss of use, 
of both of his feet, due to his service-connected 
disabilities.  38 C.F.R. § 3.808.


ORDER

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment is 
denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


